Cook, J.,
delivered the opinion of the Court.
This was a scire facias on- a- bail bond.to.the-Sheriif,. in the name of the original plaintiff. The bond had not been assigned by the Sheriff. The defendants demurred, generally, to the scire facias, and the Circuit Court gave judgment for the plaintiff. The exception relied by the plaintiffs in error, is, that the action is in the name of Benton, on a bond of recognizance to the Sheriff. The settled general rule of law, is, that the action must be in the name of the person to whom the promise is made, or who has legal right. This principle was settled in the case of Parmer, Sheriff, for the use of Atchison, against Moore, decided at the last term of this Court, in the second district. According to that case, this action should have been in the name of the Sheriff, and might have been to the use of the defendant in error.
The judgment must be reversed, with costs;.